Citation Nr: 1116502	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected diabetes mellitus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran/appellant served on active duty in the United States Army from April 1966 to April 1968, including combat duty in Vietnam for which he was awarded the Combat Infantryman Badge (CIB) and the Purple Heart Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, increased the evaluation for the appellant's service-connected Type II diabetes mellitus (DM) disability from 10 percent to 20 percent, effective in June 1998.

Service connection for DM was originally granted in an October 1968 rating action; an initial evaluation of 10 percent was assigned, effective from April 1968.  As previously noted, the RO increased the appellant's DM disability evaluation during the pendency of this appeal, from 10 percent to 20 percent, effective from June 29, 1998.  However, it is presumed that he is seeking the maximum benefit allowed by law and regulation, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

Review of the evidence of record reveals that the appellant was last afforded a VA medical examination for his DM disability in July 2006 - nearly five years ago.  As noted by the Veteran's representative in the March 2011 Appellant's Brief, the appellant has reported an increase in the severity of his DM disability.  The appellant asserts that the results of the July 2006 VA medical examination do not accurately reflect the current severity of his DM disability.  Thus, the evidence of record indicates that the appellant's service-connected DM disability may have increased in severity since the most recent VA examination in July 2006.  Therefore, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, United States Court of Appeals for Veterans Claims (Court) found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  

Furthermore, in Savage v. Shinseki, No. 09-4406 (Jan. 4, 2011), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  

Here, the appellant has been assigned a 20 percent evaluation for his service-connected diabetes mellitus, effective in June 1998.  Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, and a 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The term "regulation of activities" is defined as the avoidance of strenuous occupational and recreational activities.  DC 7913.  

Furthermore, complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913, Note (1).

Review of the July 2006 VA examination report reveals that the examiner did not mention anything about whether or not the appellant needed a restricted diet or regulation of his activities as defined in the regulations.  In Camacho v. Nicholson, 21 Vet. App. 360 (2007), the Court upheld VA's interpretation of DC 7913 to the effect that medical evidence is required to support a finding of a regulation of activities.  The medical evidence of record does not currently show that any health care professional has determined that regulation of the Veteran's activities was medically required.  The record also does not show evidence to the contrary, i.e., that "regulation of activities" is not required.  

The July 2006 VA examiner did not provide an opinion as to whether the Veteran should avoid strenuous occupational and recreational activities because of his service-connected DM disability.  On this record, it appears that the July 2006 VA examiner did not address all of the pertinent manifestations of the Veteran's DM disability in relation to the rating criteria.  Thus in this case, clarification is needed concerning whether he has a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  On remand, these deficiencies must be rectified and there must be adherence to the dictates of DC 7913, including Note (1).  In addition, all the evidence of record must be considered.

The evidence of record does not contain any VA treatment records dated after July 2007.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain all of the relevant private and/or VA treatment records not already of record and associate said records with the claims file.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  After securing any necessary release(s) and with the assistance of the Veteran as needed, obtain all VA, private or other government health care records not previously secured that relate to treatment for his diabetes disability since 1998.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results and be given an opportunity to secure the records.

4.  After the above development is completed, schedule the appellant for an appropriate VA medical examination to accurately determine and delineate the extent and severity of the DM disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should state in the report whether said claims file review was done.

All necessary diagnostic tests should be conducted and the examiner should review the results of any testing prior to completion of the reports.  The examiner should describe all symptomatology due to the appellant's service-connected DM disability, both currently and historically.  All pertinent test results of record must be discussed.

After reviewing the claims file and examining the appellant, the VA medical examiner should describe:

a.  whether a restricted diet has ever been required as part of the management of the Veteran's diabetes since 1998;

b.  the incidence and frequency, if any, of episodes of ketoacidosis or hypoglycemic reactions (i.e., daily, weekly, monthly) associated with the Veteran's diabetes since 1998; 

c.  the type and frequency of treatment required for the Veteran's diabetes (i.e., outpatient treatment and/or hospitalization, and the frequency thereof) since 1998;

d.  with examples, whether the Veteran can engage in strenuous occupational activities, and if he has been unable to do so at any time since 1998, whether that inability was/is based on limitations related to the diabetes disability;

e.  with examples, whether the Veteran can engage in strenuous recreational activities, and if he has been unable to do so at any time since 1998, whether that inability was/is based on limitations related to the diabetes disability;

f.  with examples, what specific sorts of the Veteran's activities, if any, have had to be regulated at any time since 1998 for medical reasons related to the diabetes disability;

g.  whether insulin injections are required, and if so, their frequency and dosages since 1998; 

h.  whether oral hypoglycemic agents were/are required since 1998, and if so, at what dosages; 

i.  what has been the degree of control achieved in response to medication (i.e., is the diabetes well-controlled, poorly-controlled, uncontrolled) since 1998; 

j.  whether the Veteran has experienced any change in weight since 1998; and

k.  whether there has been any period of time since 1998 in which the Veteran experienced a progressive loss of weight and strength caused by the diabetes disability as opposed to a purposeful weight loss by the Veteran or some other reason, and if so, the extent and severity thereof.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the VA medical examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide a requested opinion without result to mere speculation, the VA medical examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the severity of the Veteran's service-connected Type II diabetes mellitus disability.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to each examiner report.  If any report does not include all adequate responses to the specific opinions requested, the report must be returned to the examiner(s) for corrective action.  

To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  If any additional development (such as the scheduling of any additional medical examination or testing to determine the extent and severity of any manifestation of the diabetes disability) is necessary to re-adjudicate the issue, especially in light of any newly received records, that development should be done.

7.  Thereafter, re-adjudicate the appellant's increased rating claim on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.  

8.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

